Exhibit AMENDMENT NO. 1 TO COMMON STOCK PURCHASE AGREEMENT This Amendment No. 1 to Common Stock Purchase Agreement (the “Amendment”) is made as of August 8, 2008, by and between Cytori Therapeutics, Inc., a Delaware corporation with its principal executive office located at 3020 Callan Road, San Diego, CA 92121 (the “Company”), and Olympus Corporation, a Japan corporation with its principal executive office located at43-2 Hatagaya 2-chome,Shibuya-ku, Tokyo, Japan (“Purchaser”) (the Company and Purchaser are referred to collectively as the “Parties”). WHEREAS, the Parties entered into that certain Common Stock Purchase Agreement executed as of August 7, 2008 (the “Agreement”) (capitalized terms used in this Amendment but not defined herein shall have the meaning assigned to them in the Agreement); and WHEREAS, Section 13 of the Agreement provides that in the event the final terms of the Offering to third parties were more favorable than the terms offered to Olympus in the Agreement, that Olympus would be entitled to adjust the terms of the Agreement to reflect such more favorable terms; and WHEREAS, The terms of the Offering were in fact more favorable to the third parties, and the Parties hereto now agree to amend the terms of the Agreement to match the more favorable terms provided to such third parties and effectuate the provisions of Section 13 of the Agreement; and NOW, THEREFORE, in consideration of the foregoing premises and the mutual covenants and conditions set forth below, and for other good and valuable consideration, the receipt of which is hereby acknowledged, the parties to this Amendment hereby agree as follows: 1.Amendments. a. Section 1 (Sale of Stock) of the Agreement shall be deleted in its entirety and the following inserted in its place: “1.Sale of Stock.Subject to the terms and conditions of this Agreement, the Company will issue and sell to
